Title: To George Washington from John C. Ogden, 22 December 1794
From: Ogden, John C.
To: Washington, George


        
          Sir
          Dartmouth College [N.H.] Decr 22d 1794
        
        The event which our Church had good reason to expect, for many years, has taken place.
        The Legislature of Verdmont, at their last session, converted our Glebes to other uses, than those to which they were appropriated, by ancient grants & charters. The lands of The Society for propagating the gospel, are also seized upon, as confiscate, The pretext for this is, that by the operation of the late treaty of peace, and laws of nature and nations, these lands, had become forfeit, and of course, the property was vested in the State.
        Ira Allen Esqr. introduced the measure, by petition, from the Trustees of the New College, for a conveyance of the Societys Lands, to that institution. His object was to enhance the value, of the settlement of Burlington on Lake Champlain, of which he is chief proprietor, by building a seat of learning and providing a revenue for it, from this property of the Society. These Trustees, are composed of the Governor of The State and Speaker of the house of Assembly, for the time being—of the present district judge—one of the Judges of the Superior Court, and several other Lay men, joined with a minister of religion from three denominations of Christian professors. The Episcopal Clergyman, however, was not consulted upon the designed petition, altho, he is brother to the Governor, and resides within a few miles of the Governor, Mr Allen & Mr Hitchcock.
        Doctor Williams, now minister of Rutland, formerly a Professor and Instructor in Cambridge, College, and author of the

natural and civil history of Verdmont, may be said to be the father of these measures. He was offended, because we would not make him our Bishop.
        His friends hold him up, as a Candidate for the Presidents Chairs in the New College.
        Stephen Jacobs Esqr.—under Doctor William’s influence, ushered the seizure of our Glebes, into public debate, in the legislature, of which he was a member, Mr Jacobs was lately the Attorney of The District of Verdmont.
        Mr Allen, by the independence and grants of Verdmont became possessed of extensive tracts of land—He has neglected to assign us our glebes, in some Towns in which he is largely interested, untill we considered ourselves bound, to make a small purse, to enable one of our Congregations, to sue him, for its right in that Township—The action was not commenced.
        Public Officers, and men enriched by revolution and places, in the national and state governments have effected a perversion of our glebes, in a State, which observed a neutrality, during part of the war, and was too feeble, to render any substantial aid to it. This after eleven years peace, in contradiction also to the opinion of able statesmen and Lawyers, and the whole Church.
        The Generals and other Officers, and the soldiers of the late Army—the slain veteran, and suffering citizen, have thus, been made the means of wresting a property from us, which religion, liberty, law, honor, and justice forbid, every man, from converting to other, than its original uses.
        This is, but, a part, of an uniform system, from the first settlement of America, to destroy the Church. Printed histories, and public papers, abundantly confirm this idea. A new injury is now intended to be added to those formerly done by the Legislatures of New Hampshire, Massachusetts and Connecticut, aided by Governors, Langdon, Hancock, and Huntington, and the political, civil and military influence of Presidents, Langdon, Stiles, Willard, Wheel⟨ock⟩ and the Colleges and Clergy of New England.
        The public files, authentic facts, and incontestible witnesses prove, that my charge, as to the above bodies, officers and in[di]viduals, are true. They have often departed, from their duty as christians, their honor as patriots, and their dignity as gentlemen, by forming partial laws, by taking public monies, and

using improper influence in their stations to injure the Church and the Societies, of Methodists, Baptists &c. By means of party Colleges they have excited unjust political prejudices against us. Our children often meet with and are constantly exposed to injury in the northern schools and colleges because of their religion. The Colleges have for many years taught that Episcopalians are attached to Monarchy. To present the facts, which corroborate, these charges, would be, to write a volume, The materials are at my command—My duty calls me to the task.
        I hoped that my respectful correspondence and the regular information, I have given, to my civil rulers, who belong to the Church, and to my ecclesiastical Governors, would have saved our property, by their aid. In pursuance, of that uniform conduct, which belongs to me, in my place, while time and health permit, I lay this before your Excellency, for a place in your files, for the inspection of posterity. Copies of it, will be sent to the Bishops in The States for the same purpose.
        By the perseverance of our Clergy and Brethren, and by our mutual exertions, we were recovering the property, which is chiefly entered upon by trespassers, and under considerable cultivation. Religion was about to extend in a more venerable degree than ever among professed christians, who are divided and co⟨nten⟩tious on so serious a subject.
        A plundered Church, late complaining army—tumultuous insurrections—and avaricious desires to plunder the neighbouring provinces, do not accord with the honor or prosperity of a christian nation—or men proud of a succesful war—an honorable peace, a good form of government and flourishing affairs.
        The Ecclesiastical History of America, is a very exact transcript from the history of England after the civil wars, and reformat⟨ion⟩.
        Presbyterianism, owing its power and orig⟨in⟩ to the people, will always call the popula⟨ce⟩ to its aid—The majority, will there determine, what is truth and right, however, ignorant, avaricious, or bigoted this majority may be.
        The Clergy and Churches, in general are happy and useful in the Provinces, while we are oppressed and timid in The States. Witnesses to constanty injury, we are scarcely permited to speak or remonstrate, in our defence. We are sold, in an age, vainly boasted to be an age of reason, into the hands of men, who

defy and revile christianity—who wrong us, with impunity. Very many of our foes compose the laws, and form the councils of America.
        Your Excellency remains as the disinterested friend of religion, liberty, and law—May your administration be always blessed, in extending what is regular and restoring what is right. I am Most respectfully Your Excellency’s devoted servant
        
          John C. Ogden
        
      